             Case 2:19-cv-00063-KHR Document 6 Filed 03/28/19 Page 1 of 3


                                                                                      FILED
                                                                               U.S. DISTRICT COURT
ERICJ.HEIMANN                                                                 DISTRtC' 0-
WSB #6-4504
Assistant United States Attorney                                              21119 HAR 28 AH 10:28
District of Wyoming
P. O. Box 668
                                                                             STEPHAH HARRIS. CLERK
                                                                                       CHEYENHE
Cheyenne, WY 82003
307-772-2124
eric.heimann@.usdoi.eov


                        IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF WYOMING


UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                    Case No. 19-cv-063-R
        V.



REAL PROPERTY AND PREMISES
KNOWNAS


1106 JULIE LANE,POWELL,WYOMING,

                        Defendant-Property.



                        UNITED STATES' NOTICE OF LIS FENDENS




        Name of Purported Record Title Owner(s): Northwest Wyoming Treatment Center

       PLEASE TAKE NOTICE the United States of America, on March 25, 2019, filed a

Verified Complaint for Forfeiture in Rem against the described real property in the United States

District Court, District of Wyoming, seeking a judgment and final order of forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) based upon alleged violations of 18 U.S.C. § 1347, forfeiting to the

United States all right, title, and interest in and to the real property located at:

       1106 Julie Lane.Powell. Wyoming: Kattenhom Sub #2, Lot 19. This property is located
       in Park County, Wyoming.
          Case 2:19-cv-00063-KHR Document 6 Filed 03/28/19 Page 2 of 3




      The United States seeks forfeiture of the above property. Further information concerning

this action may be obtained from the records of the Clerk of Court, United States District Court,

Cheyenne, Wyoming.

       DATED this 28th day of March 2019.

                                                    MARK A. KLAASSEN
                                                    United States Attorney


                                            By:                                 2^
                                                    ERIC J. HEIM.
                                                    Assistant Unites'States Attorney


STATE OF WYOMING              )
                              )
COUNTY OF LARAMIE             )

       This instrument entitled United States' Notice Of Lis Pendens was acknowledged before
me on March 28. 2019. by Eric J. Heimann.


      MNEg W00080N . NOTARY PUBLIC

       COUNTY Of         STATE OP
                                                                    iXcei
                                                         .OL.m Signature ofNotarial Officer
        UMAMIE           WYOMING
                                                                    Notary Public




My commission expires:               ■ u) SiOSiSv
Case 2:19-cv-00063-KHR Document 6 Filed 03/28/19 Page 3 of 3




                                                           so yiMi.'vo
                                         'n?

                                         g SS05   eaw<t?                 i'
